Citation Nr: 0730094	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-04 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a left foot 
disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling, to 
include a separate 10 percent evaluation for radiating pain 
to the left lower extremity and a separate 10 percent 
evaluation for radiating pain to the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel 

INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which continued a 10 percent 
evaluation for a left foot injury and a 20 percent evaluation 
for a low back disability.  

A November 2004 rating decision granted a separate 10 percent 
evaluation for radiating pain to the left lower extremity as 
part of the service connected low back disability, effective 
December 15, 2003.  A March 2005 rating decision granted a 
separate 10 percent evaluation for radiating pain to the 
right lower extremity as part of the service connected low 
back disability, effective October 28, 2004.  

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the New York, New York 
RO, which has certified this case for appellate review.  

A March 2006 statement from the veteran appears to raise a 
claim of entitlement to service connection for mood swings 
and depression as secondary to the veteran's service 
connected disabilities.  The Board notes that a May 1998 
rating decision previously denied service connection for a 
nervous condition.  This matter is referred to the RO for 
appropriate action.  

After certification of the case to the Board, the veteran 
submitted VA and private treatment records from January 2004 
to May 2006, including May 2006 VA examinations.  The 
veteran's representative waived initial RO consideration of 
this evidence on behalf of the veteran in his April 2007 
written brief presentation. See 38 C.F.R. § 20.1304(c) 
(2006).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2007) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements, as he reported in August 2006 
that he was unable to work.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for adjudication.

The issue of entitlement to an increased evaluation for the 
low back disability, to include separate evaluations for 
radiating pain in the lower extremities, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The left foot disability is manifested by gait disturbance, 
decreased range of motion in the ankle, pain on palpation, 
decreased muscle power, and subjective complaints of pain.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 20 percent for a 
left foot disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007).

A January 2004 VCAA letter informed the veteran of what 
information and evidence was necessary to grant an increased 
evaluation for his left foot condition.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

With respect to the fourth element, the January 2004 VCAA 
letter asked the veteran to send information describing 
additional evidence he wanted VA to obtain on his behalf or 
to send the evidence itself.  This letter informed the 
veteran where and when to send such information and evidence.  
Therefore, this letter acted to advise the veteran to submit 
any evidence in his possession pertinent to the claims on 
appeal, and satisfied the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, VCAA 
notice was timely provided prior to the March 2004 rating 
decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, service connection has already been established 
and the veteran is seeking an increased evaluation for his 
left foot disability, thus, the first three Dingess/Hartman 
notice elements have been satisfied.  The January 2004 VCAA 
letter provided notice on the rating element.  This letter 
did not include notice on the effective date element.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that once service connection is granted and an effective 
date and rating have been assigned, the claim is 
substantiated and further VCAA notice is not needed.  

In any event, no effective date is being set in this 
decision.  The effective date for the increased rating 
granted in this decision will be set in a future rating 
decision.  The absence of notice on the effective date 
element does not affect the essential fairness of the 
adjudication of this appeal.  The veteran is, therefore, not 
prejudiced by the absence of notice on this element.  Cf. 
George-Harvey v. Nicholson, No. 04-1072 (U.S. Vet. App. Jun. 
29, 2007) (absence of notice on a VCAA element is presumed 
prejudicial unless it is shown that the absence of notice 
does not affect the fundamental fairness of the 
adjudication).

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, service personnel 
records, and VA and private treatment records have been 
associated with the claims file.  In addition, the veteran 
was afforded VA examinations to evaluate his left foot 
disability in January 2004 and May 2006.  

As will be discussed below, the Board is remanding the claim 
of entitlement to an increased evaluation for his low back 
disability, in part, to obtain records of private treatment 
by the veteran's chiropractor.  There is no indication that 
these records pertain to treatment for the left foot.  As 
such, these records are not pertinent to this claim, and 
remand would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
veteran, and is thus not appropriate.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The left foot disability is evaluated as 10 percent disabling 
under Diagnostic Code 5299-5284.  Diagnostic Code 5284 
provides evaluations of 10, 20, and 30 percent for other 
injuries of the foot which are moderate, moderately severe, 
and severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  

The left foot disability was evaluated at VA examination in 
January 2004.  The examiner noted that the veteran had a 
heavy box fall on his left foot in service, fracturing the 
left cuboid. The veteran reported left foot pain of 8 on a 
scale of 0 to 10 with weakness at all times, swelling, heat, 
and redness.  He reported poor endurance and occasional 
spasms in the arch if he stood for more than 15 to 20 
minutes.  In terms of treatment, the veteran reported 
elevating the left foot, favoring it by shifting his weight 
to the right side of his body, and using heat.  

The veteran described daily flare-ups lasting the entire day.  
Precipitating factors included walking, standing, and 
driving.  The veteran reported that he was currently employed 
as a truck driver.  He added that when he developed pain in 
the left foot he felt as though his range of motion was worse 
and he had to keep the foot completely immobile or he would 
develop more pain.  He reported having to leave work early or 
not go into work when experiencing severe pain.  He denied 
episodes of dislocation or recurrent subluxation and 
constitutional symptoms of arthritis.  

The veteran reported that he was generally independent in his 
daily activities, but occasionally required the assistance of 
his girlfriend for donning or doffing clothes when his back 
and foot were bothering him.  On examination he had full 
range of motion of the bilateral ankles, with no mediolateral 
instability.  Range of motion was unchanged after repetitive 
range of motion and there was no pain on range of motion.  
Anterior drawer test was negative bilaterally.  The left foot 
had tenderness to palpation along the medial arch, 
approximately to the level of the cuboid.  There was no 
erythema, swelling, scars, guarding, abnormal movement, 
instability, or edema.  On standing, the left foot had no 
ankle pronation, normal arches, and a negative too many toes 
sign.  

Review of an April 2000 X-ray of the left foot revealed 
hallux valgus deformity of the great toe but no evidence of 
degenerative change in the joint.  The foot was otherwise 
unremarkable.  The diagnosis was chronic left foot pain 
syndrome with unremarkable examination of the ankles.  

The left foot was again evaluated at VA examination in May 
2006.  The veteran complained of chronic pain, at its best 8 
or 9 out of 10 and 10 out of 10 at its worst.  He complained 
of weakness, stiffness, swelling, increase in heat and 
redness to his left foot.  He reported being able to stand 
for approximately 5 minutes and being able to walk 
approximately one block.  He reported using NSAIDs, orthotics 
devices, physical therapy, and Percocet to treat his foot 
pain.  He reported precipitating factors including standing, 
walking, weather changes, and driving.  Alleviating factors 
included pain medication, rest, heat, and elevation.  

The examiner noted that the veteran was working as a truck 
driver, and use of the left foot on the clutch caused 
increased pain.  The examiner indicated that the veteran was 
probably not going to be working much longer, but that this 
was primarily due to his back condition and to a lesser 
degree his foot condition.  The veteran reported being unable 
to exercise, play ball, or play with his children as he would 
like to.  

On examination the veteran was ambulating with a slight limp 
and more of a medial heel strike to compensate for the pain 
to his left foot.  Vascular examination revealed dorsalis 
pedal and posterior tibial pulses to be +2/4.  Hair growth 
and skin turgor were normal.  There was no increase in local 
temperature nor was the foot very cold.  Ankle joint range of 
motion was approximately 10 degrees of dorsiflexion and 35 
degrees of plantar flexion.  There was a subjective complaint 
of pain on range of motion testing.  Subtalar joint range of 
motion was 15 degrees of inversion and 2 degrees of eversion.  
The first metatarsalphalangeal joint had 60 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  There was no 
report of pain during this part of the examination.  Drawer 
sign was negative on both ankles.  There was pain on 
palpation of the plantar medial left arch and the inferior 
medial left heel.  There was pain on palpation overlying the 
cuboid and on palpation of the deltoid ligament and posterior 
tibial tendon.  The peroneal tendon, posterior tibial tendon, 
and Achilles tendon were intact and not swollen.  

Muscle power on the left ankle joint was approximately 3/5 
for plantar flexion and dorsiflexion and inversion and 
eversion were approximately 2/4 with subjective complaint of 
pain, which the examiner noted could be due to the back 
problem.  There was a normal to high arch weightbearing and 
nonweightbearing, and the veteran was unable to squat or rise 
to his toes due to pain.  Overall inspection of the left 
lower extremity revealed no significant edema, erythema, or 
increase or decrease in local temperature changes.  X-ray of 
the left foot revealed a moderate amount of diffuse 
osteoporosis with a previous evulsion fracture to the 
proximal lateral aspect of the cuboid.  There was increase in 
the calcaneal inclination angle and no evidence of 
retrocalcaneal or inferior calcaneal spurs.  

The diagnosis was status post evulsion fracture of the left 
cuboid and plantar fasciitis.  The examiner noted that, in 
regard to the veteran's employability, he admitted that the 
main reason he could not work much longer was due to his 
chronic low back pain, adding that the left foot condition 
was also aggravated by being employed as a truck driver, but 
probably alone did not make him unemployable.  

The medical evidence of record is in relative equipoise as to 
the severity of the veteran's service connected left foot 
disability.  Thus, giving the veteran the benefit of the 
doubt, the Board finds that the most recent evidence of gait 
disturbance, decreased range of motion in the ankle, pain on 
palpation, decreased muscle power, and subjective complaints 
of pain, when viewed together, more nearly approximate the 
criteria for a 20 percent evaluation for moderately severe 
foot injury under Diagnostic Code 5284.  Accordingly, an 
increased evaluation of 20 percent is warranted.  

While the January 2004 VA examination report appears to 
reveal a left foot disability of less severity, in a claim 
for increase, the most recent evidence is given precedence 
over past examinations.  Bowling v. Principi, 15 Vet. App. 1, 
10 (2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Accordingly, a 20 percent rating is granted.

Findings that would equate with severe overall foot 
impairment as required for an evaluation in excess of 20 
percent under Diagnostic Code 5284 have not been 
demonstrated.  In this regard, the most recent VA examination 
indicated no significant edema, erythema, or increase or 
decrease in local temperature changes and X-ray of the left 
foot revealed only a moderate amount of diffuse osteoporosis.  

Decreased range of motion in the left ankle is one factor 
considered in the overall description of the veteran's left 
foot disability as moderately severe, the veteran's left foot 
disability is not being evaluated on the basis of limitation 
of motion.  Therefore, an increased evaluation on the basis 
of functional impairment is not warranted.  38 C.F.R. 
§§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

Because the veteran's left foot disability is not shown to 
include flatfoot, claw foot, malunion or nonunion of tarsal 
or metatarsal bones, consideration of increased evaluations 
under the diagnostic codes pertaining to these disabilities 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5278, 5283.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran has reported that he is not employed, but the 
evidence he submitted in support of this contention pertains 
to his back disability and not to the foot disability.  The 
VA examination showed that his foot disability was not 
preventing him from functioning as a truck driver.  As such, 
marked interference with employment has not been shown.  In 
addition, the left foot disability has not required any, let 
alone frequent, periods of hospitalization since the claim 
for an increased evaluation.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

Based on the foregoing, the Board concludes that a 20 percent 
evaluation is warranted for the service connected left foot 
disability, but that the preponderance of the evidence is 
against a rating in excess of 20 percent.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

An evaluation of 20 percent for a left foot disability is 
granted.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In a release received in May 2006 the veteran reported 
treatment at North Park Hills Chiropractic for his low back 
pain with radiation to both legs from March to May 2006.  A 
March 2006 VA treatment report noted that the veteran was 
being treated by a chiropractor two times a week.  While the 
veteran's chiropractor submitted letters in March and May 
2006, and radiology reports, it does not appear that complete 
records of this chiropractic treatment have been associated 
with the claims file.  

VA has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  As the records of treatment from North Park 
Hills Chiropractic may be pertinent to the claim for an 
increased evaluation for low back pain, to include radiating 
pain in the lower extremities, attempts should be made to 
associate with the claims file treatment reports from this 
facility.  

The veteran's low back disability was evaluated at VA 
examination in January 2004.  The veteran is entitled to a 
new VA examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

At VA treatment in October 2004 the veteran reported that his 
low back pain had progressively worsened over the past two 
months.  At a May 2006 VA General Medical examination the 
veteran reported that his back had gotten worse over the last 
three years.  Despite this report of worsening, the veteran's 
low back disability was not evaluated at this examination or 
at the May 2006 spine examination, which evaluated his 
complaints related to the cervical spine.  As the statements 
of the veteran and the May 2006 VA examination reflect a 
worsening of the low back disability, the Board finds that a 
new VA examination is warranted.  

Finally, it does not appear that the veteran has been 
provided VCAA notice on the issue of entitlement to increased 
evaluations for the separate evaluations for radiating pain 
in the lower extremities as part of the service connected low 
back disability.  In Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that once service connection is 
granted and an effective date and rating have been assigned, 
the claim is substantiated and further VCAA notice is not 
needed.  While the Court's holding in Dingess, suggests that 
such notice is not required, because the service connection 
claim has been substantiated, since the claim is being 
remanded for other reasons, additional notice is appropriate.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claim

2.  Take the necessary steps to obtain 
copies of all records regarding treatment 
for the low back, to include radiating 
pain to the lower extremities, from North 
Hills Park Chiropractic.  

3.  Schedule the veteran for a VA 
orthopedic and neurological examination 
to determine the current level of 
impairment due to the service connected 
low back disability, to include radiating 
pain to the lower extremities.  

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

Regarding orthopedic manifestations of 
the low back disability, the examiner 
should report the range of motion of the 
lumbar spine in degrees, to include 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  

The examiner should report any additional 
limitation of motion due to weakened 
movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of motion lost due to any weakened 
movement, excess fatigability, or 
incoordination.  

Regarding neurologic manifestations of 
the low back disability, the examiner 
should note any intervertebral disc 
disease and specify whether such disease 
causes incapacitating episodes (bed rest 
prescribed by a physician) and, if so, 
describe the number and duration of such 
episodes during the past 12 months.  

The examiner should note all neurological 
abnormalities, specifically radiating 
pain in the lower extremities, and should 
describe whether or not such 
abnormalities cause complete or partial 
paralysis, or neuritis or neuralgia of 
any nerve.  

If there is partial paralysis, neuritis, 
or neuralgia of any nerve, the examiner 
should identify the nerve affected and 
describe such paralysis as mild, 
moderate, or severe.

4.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
the claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


